
	
		I
		111th CONGRESS
		2d Session
		H. R. 5329
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify the project for navigation and environmental
		  restoration, Houston-Galveston Navigation Channels, Texas, authorized by the
		  Water Resources Development Act of 1996, and for other
		  purposes.
	
	
		1.Houston-Galveston Navigation
			 Channels, TexasThe project
			 for navigation and environmental restoration, Houston-Galveston Navigation
			 Channels, Texas, authorized by section 101(a)(30) of the Water Resources
			 Development Act of 1996 (110 Stat. 3666), is modified to authorize the
			 Secretary to extend the boundaries of the Galveston channel approximately 2600
			 feet beyond Pier 38, if the Secretary determines that the extension is
			 feasible.
		
